
	
		III
		111th CONGRESS
		1st Session
		S. RES. 286
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Mr. Isakson (for himself
			 and Mr. Chambliss) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		Expressing condolences to the families of
		  the individuals killed during unusual storms and floods in the State of Georgia
		  between September 18 and September 21, 2009, and expressing gratitude to all of
		  the emergency personnel who continue to work with unyielding determination to
		  meet the needs of Georgia’s residents. 
	
	
		Whereas beginning on September 18, 2009, the State of
			 Georgia was hit by days of unusually strong storms that resulted in downpours
			 and flooding;
		Whereas numerous Georgia rivers and creeks, including the
			 Chattooga and Chattahoochee Rivers and the Chickamauga Creek, swollen by days
			 of rain, overtopped their banks, creating a dangerous and deadly situation for
			 nearby residents;
		Whereas the storms and floods took human lives;
		Whereas the floodwater destroyed homes, flooded roadways,
			 including major highways, compromised drinking water, severely damaged plumbing
			 systems, and caused significant damage to homes and businesses;
		Whereas on September 21, 2009, Georgia Governor Sonny
			 Perdue declared a state of emergency in 17 counties, including Carroll,
			 Catoosa, Chattooga, Cherokee, Clayton, Cobb, Crawford, DeKalb, Douglas,
			 Forsyth, Fulton, Gwinnett, Newton, Paulding, Rockdale, Stephens, and Walker
			 Counties;
		Whereas the National Weather Service estimated that
			 between 15 and 22 inches of rain fell in the metropolitan Atlanta counties of
			 Gwinnett, Douglas, and Paulding between September 18 and September 21,
			 2009;
		Whereas the rains broke a 130-year-old record at
			 Hartsfield-Jackson International Airport;
		Whereas hundreds of Georgians were evacuated from their
			 homes, and more than 300 people sought refuge in shelters;
		Whereas Governor Perdue estimated that more than 1,000
			 residences were seriously flooded;
		Whereas the weather closed schools in several
			 counties;
		Whereas as many as tens of thousands of people were
			 without power in metropolitan Atlanta;
		Whereas search and rescue operations functioned in several
			 counties where the water continued to rise;
		Whereas the Georgia Emergency Management Agency
			 coordinated with local emergency personnel and worked tirelessly to protect
			 human lives and rescue those threatened by the floods;
		Whereas the Georgia Emergency Management Agency
			 facilitated requests for assistance from people and first responders all across
			 the State of Georgia;
		Whereas the Georgia Emergency Management Agency and other
			 first responders acted valiantly in life-safety response operations, including
			 delivering sandbags and rescuing people trapped in their cars and homes from
			 the floodwater;
		Whereas the Federal Emergency Management Agency activated
			 its national and regional response coordination centers and worked closely with
			 the State of Georgia to monitor the response efforts and identify and respond
			 to any immediate emergency needs for the people and communities of the State
			 that were impacted by the devastating floods; and
		Whereas volunteers gave their time to help ensure that
			 evacuees were sheltered, clothed, fed, and comforted through this traumatic
			 event: Now, therefore, be it
		
	
		That the Senate—
			(1)offers its deepest
			 sympathy and condolences to the families of those who lost their lives in the
			 flooding in the State of Georgia;
			(2)expresses its
			 condolences to the families who lost their homes and other property in the
			 floods;
			(3)expresses
			 gratitude and appreciation to the people of the State of Georgia and the
			 surrounding States, who worked to protect people from the rising
			 floodwaters;
			(4)expresses its support as the Federal
			 Emergency Management Agency responds to the needs of the people and communities
			 affected by the flooding; and
			(5)honors the emergency responders, within and
			 beyond metropolitan Atlanta and the State of Georgia, for their bravery and
			 sacrifice during this tragedy.
			
